Case 1:20-cr-00001-JAJ-HCA Document 2 Filed 01/28/20 rage ECEn me
. . a i Nes

JAN 2 8 2020
IN THE UNITED STATES DISTRICT COURT CLERK OF DISTRICT couRT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA
 ) Criminal No. 1:20-CR-0001
UNITED STATES OF AMERICA, )
) INDICTMENT
Vv. +
) T. 21, U.S.C. § 841(a)(1) |
DMITRY ALEXANDER BORISOV, ) T. 21, U.S.C. § 841(b)(1)(B)
) .
Defendant. )
THE GRAND JURY CHARGES:
COUNT 1

. (Possession with Intent to Distribute a Controlled Substance)

On or about January 1, 2020, in the Southern District of Iowa, the Defendant, DMITRY
ALEXANDER BORISOV, knowingly and intentionally possessed with the intent to distribute a
controlled substance, namely, 100 kilograms or more of a mixture or substance containing a |
detectable amount of marijuana, a Schedule I controlled substance.

This is a violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(B).

A TRUE BILL.

v

FOREPERSON

Mare Krickbaum
Unjteg States A

LIN.

By:

 
 
    
 
 

ecial Assistant United States Attorney

 
